UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6596


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ROGER KEITH LUNSFORD,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:14-cr-00190-NCT-1; 1:17-
cv-00124-NCT-JLW)


Submitted: May 27, 2021                                           Decided: June 10, 2021


Before AGEE and WYNN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Roger Keith Lunsford, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Roger Keith Lunsford seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and denying relief on Lunsford’s 28 U.S.C.

§ 2255 motion. The order is not appealable unless a circuit justice or judge issues a

certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of appealability

will not issue absent “a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists could find the district court’s

assessment of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct.

759, 773-74 (2017). When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

the motion states a debatable claim of the denial of a constitutional right. Gonzalez v.

Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Lunsford has not

made the requisite showing. Accordingly, we deny a certificate of appealability, deny

Lunsford’s motion to remand, and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                DISMISSED




                                              2